Citation Nr: 1615217	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from November 1990 to May 1991, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Minnesota, which granted service connection for PTSD with a disability rating of 50 percent.  In a subsequent rating decision issued in December 2012, the Veteran was granted an increased initial disability rating of 70 percent for PTSD, effective as of the date of claim.  The Veteran continued his appeal, seeking a higher rating and/or TDIU. 

This case was previously before the Board in May 2015, when it was remanded for further development, to include providing the Veteran additional VA examinations.  VA examinations were performed in July 2015.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2. The Veteran's service-connected disabilities of PTSD (rated as 70 percent disabling) and an undiagnosed illness characterized by fatigue, headaches, and gastrointestinal problems (rated as 20 percent disabling), yield a combined disability rating of 80 percent, but are not shown to preclude the Veteran from obtaining or maintaining reasonably gainful employment. 



CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2011, November 2012, and July 2015.  While the Veteran's representative asserted that the July 2015 psychiatric evaluation did not include a specific opinion as to the Veteran's employability, the Board finds that such an opinion was provided.  Specifically, the Veteran expressed the opinion that he would be able to work and be very successful in a job where he did not become irritated with people; the VA examiner agreed with that assessment and noted that the Veteran was successful in his on-line Masters of Business Administration (MBA) program.  As such, there is no indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability picture relative to his PTSD has been consistent throughout the appeals period and there is no basis for a staged disability rating.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides ratings for psychiatric disabilities, to include the following:  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, merits a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.


Facts and Analysis

The Veteran has provided several statements regarding the nature and severity of his PTSD symptoms.  In his original claim in April 2011, he reported panic attacks, anxiety, depression, inability to hold a job, relationship problems, flashbacks, nightmares, and trouble sleeping.  In the Notice of Disagreement filed in August 2011, the Veteran argued that his symptoms were more severe than indicated by his GAF score and by the 50 percent disability rating initially assigned.  He specifically argued that he had "deficiencies in most areas such as work, suicidal, sleep impairment, anxiety, difficulty in establishing and maintaining effective work and social relationships."  He stated that an inability to perform occupational tasks was also a serious problem and that he lived in fear.  In his Substantive Appeal (VA Form 9) filed in February 2013, the Veteran asserted that he was entitled to a disability rating of 100 percent because he had total occupational and social impairment, as shown by the fact that he had not held a steady job in over 20 years and did not have any friends or a social network.

At the June 2011 VA examination, the Veteran reported that he had held about 15 different jobs since service separation, mostly in auto sales and finance.  He had three children with two different women, but was not married or dating at the time of the examination; he maintained a good relationship with his children and their mothers.  He had experienced some problems with the law, including a prison sentence for marijuana possession.  His symptoms included difficulty controlling his emotions, irritability, impulsivity, depression, occasional suicidal ideation, difficulty sleeping, decreased appetite, and intrusive memories, nightmares, and flashbacks of his Persian Gulf service.  The examiner diagnosed PTSD, chronic, mild, and assigned a GAF score of 63.

At the November 2012 VA examination, the Veteran denied any significant changes in his personal relationships since the last examination.  He was unemployed but was seeking work; he had been fired in December 2011 for missing his performance goals.  His symptoms included increased irritability, a sense of disconnection from others, distrust, and impairment in his personal relationships because of blunt speaking and rudeness.  He also reported depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's PTSD was best characterized as one of occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 45.

At the July 2015 VA examination, the Veteran reported that he had relationship difficulties, including feeling irritated with others wasting his time discussing what happened in their daily lives.  He reported a long history of problems with "being selfish" since service separation.  He did have a good relationship with his children and his mother, although he had some issues with the mothers of his children.  His symptoms related to his PTSD were noted as anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, inability to establish and maintain effective relationships, and suicidal ideation.  The Veteran stated that he had been self-employed in the previous year and was looking for work but had not been given a second interview for any of the jobs to which he had applied.  He expressed the opinion that he could work and be "very successful" if he had a job which would not put him in a situation where he would be "irritated with people" and the examiner agreed with that assessment.  The examiner noted that he had been successful in a recent on-line MBA program.  The examiner described the Veteran's PTSD symptoms as resulting in occupational and social impairment with reduced reliability and productivity.

After reviewing all of the evidence, the Board finds that the criteria for a 100 percent disability rating for PTSD have not been met.  A 100 percent disability rating is warranted where there is evidence of total occupational and social disability.  The Veteran has not exhibited such total disability.  Instead, he has been employed at multiple jobs, although none of any significant duration, over the course of the appeals period, and was most recently self-employed.  He had been completing an on-line MBA program and was continuing to apply for and interview for work in his field.  He informed the July 2015 VA examiner that he felt he could work and be very successful if the job did not result in him becoming irritated with people, which was the reason for him leaving previous jobs.  While this reflects an occupational impairment and a deficiency in the area of employability, it does not amount to total impairment.  Further, the Veteran is not shown to be totally socially impaired, because he maintains good relationships with his children, his mother, other family members, and even the mothers of his children.  Again, he might have demonstrated some impairment or deficiency in his social relationships, to include irritability and a genuine lack of interest in the details of other people's lives, but the fact that he is able to maintain these relationships demonstrates that he does not have total social impairment.  In short, the criteria for a 100 percent disability rating have not been met or approximated here.

The Board has also evaluated whether this matter should be referred to the Director of VA's Compensation Services for consideration of entitlement to an extraschedular rating.  Extraschedular ratings are appropriate where the disability picture is such that the level of severity and symptomatology of the disability are not contemplated by the established criteria in the Rating Schedule.  In this instance, the Veteran's PTSD symptoms of flashbacks, suicidal ideation, sleep impairment, difficulty with stressful environments, anxiety, depression, and irritability are all contemplated by the rating criteria.  As such, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU Claim

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this instance, the Veteran is rated as 70 percent disabled based on his PTSD and 20 percent disabled based on his undiagnosed illness characterized by headaches, fatigue, and gastrointestinal distress, with a combined disability rating of 80 percent.  The schedular criteria for an award of TDIU being met, the question before the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.

At the time of the December 2010 VA examination for undiagnosed illness symptoms related to his Persian Gulf service, the Veteran reported that he had held 10 or 12 different jobs because he was easily irritated.  He worked about 50 hours per week even with one day off per week.

At the time of the October 2012 VA examination for physical ailments, the Veteran was unemployed for about a year and had no immediate plans to return to work.  The examiner determined that the Veteran had an undiagnosed illness but did not provide any evaluation about his employability.

A January 2013 vocational assessment noted that he had the following symptoms related to his service-connected disabilities: low energy, muscle aches and pains, migraine (made worse by stress), irritable bowel (made worse by stress), anger problems, interpersonal problems, depression, isolation, sleep problems, hypervigilance, trust issues, and substance abuse.  The Veteran was unemployed and had an unstable work history due to difficulty with coworkers, substance abuse, and physical problems aggravated by stress.  He had an out-of-date college degree that he had never used in his work, as well as a felony history.  The vocational assessment found that the Veteran met the criteria for employment handicap due to the fact that his service-connected disabilities contribute to vocational impairment and he had not overcome that impairment through further education, transferable skills, or obtaining and maintaining suitable work.

At the July 2015 VA examinations, the examiner found that the Veteran's service-connected physical disabilities would not prevent him from securing and maintaining substantially gainful employment.  The Veteran himself stated that when last employed in 2011 he did not miss any work due to his fatigue, headaches, or gastrointestinal problems. 

In addition to the evidence set forth above, the Board has considered the evidence and opinions of the VA psychiatric examinations discussed in the analysis of the claim for a higher disability rating.  Considering the entirety of the evidence, the Board finds that the Veteran is not rendered totally occupationally disabled as a result of his service-connected disabilities.  The majority of the Veteran's occupational impairment, as noted in the vocational assessment, is due to the Veteran's PTSD, which, as determined above does not result in total occupational impairment or disability.  The Veteran's physical health disabilities, namely, migraine, fatigue, and gastrointestinal problems, are aggravated by stress, but have not been shown to have impacted the Veteran's employment at any point during the appeals period.  Moreover, the Veteran has not asserted that that these disabilities pose any significant obstacle to his employability.  At the most recent VA examination in July 2015, the Veteran reported having been self-employed in the previous year in marketing and direct mail and stated that he was applying for and interviewing for jobs and was working on an MBA degree.  He expressed the opinion that he would be able to work and be very successful in the right employment atmosphere and the examiner agreed with that assessment.

Based on all of the evidence, particularly the Veteran's own continued pursuit of steady employment and his expressed belief, supported by his success in his MBA studies, that he would be able to work and be successful in a job, the Board finds that the criteria for TDIU have not been met.  The Board is mindful of the Veteran's history of short periods of employment in multiple jobs as a result of his irritability and difficulty getting along with others.  However, the question here is not whether he would have a more steady employment history or would be able to obtain more lucrative work but for his service-connected disabilities.  Rather, the question is whether those disabilities prevent him from engaging in substantially gainful employment.  The evidence does not support such a conclusion and the claim for TDIU must be denied.  38 C.F.R. § 4.16.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is denied.






______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


